DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
	Claims 1, 7 and 30 are objected to because of the following informalities: 
With respect to claim 1, applicant should remove the period (.) [line 9], as a claim is only allowed to be one sentence long.
With respect to claim 7, applicant should insert –wherein-- after “claim 1” [line 1].
With respect to claim 30, “fares” should be –flares—[line 2].  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 32, the limitation “...and the remote controller remote control device is useable...” is unclear and indefinite.  It appears this is a typographical error.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Dueker et al. (7,088,222) in view of Stamatatos et al. (2011/0249430).
With respect to claim 1, Dueker discloses a system comprising a plurality of light emitting flares [100], each of the flares [100] comprising a housing [104] comprising a top wall [figure 1B], bottom wall [figure 1C] and at least one side wall [figure 1D-1G], wherein at least a portion of the side wall is translucent [102]; a plurality of light emitters [118] positioned within the housing [104]: a power source [112]; and electronic circuitry [114/701] connected to the power source [112] and light emitters [118] to drive at least some of the light emitters [118] to emit flashes [column 6, lines 35-38] of light directed through all or translucent portions [102] of the housing [104] side wall. 
Dueker does not disclose a cellular communication device configured to provide cellular communication between said plurality of flares and a cellular network.  Stamatatos, in a similar flare device, discloses a cellular communication device [200] configured to provide cellular communication between said plurality of flares [10] and a cellular network [note: Bluetooth: paragraph 0033; Cellular: paragraph 0055].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a cellular communication device in the device of Dueker as taught by Stamatos to provide cellular communication between said plurality of flares and a cellular network so the flares may be easily turned off or on or to control the operation thereof.
With respect to claim 2, Dueker discloses the electronic circuitry is adapted to cause the flare [100] to synchronize the timing of its emission of light with that of neighboring Hares in a group or array of said Hares [column 6, lines 49-53].
claim 3, Dueker does not disclose the claimed mesh network or Hocking protocol. It would have been well within the skill of one versed in the art at the time the invention was made to alter the electronic circuitry to employ a mesh network or flocking protocol in the device of Dueker to synchronize its emission of light with that of neighboring flares In a group or array of said flares so fhat the flares would function well across a large area.
With respect to claim 4, Dueker discloses the electronic circuitry comprises a motion sensor [705] and causes the flare [100] to turn on or off in response to motion or percussion sensed by the motion sensor [column 6, lines 60-68].
With respect to claim 5, Dueker discloses the motion or percussion sensor is selected from motion sensors, percussion sensors, accelerometers, tilt sensors, gyroscopes and micro electrical mechanical systems [column 6, lines 80-82].
With respect to claim 6, Dueker discloses the electronic circuitry is adapted to cause each flare to communicate with other flares in a system such that turning on or off of one flare [100] in the group or array causes likewise turning on or off of other flares in the group or array [column 9, line 53-column 10, line 6].
With respect to claim 7, Dueker discloses at least a portion of the top wail [figure 1B] is also translucent and wherein the electronic circuity [114/701] alternately drives at least some of the light emitters [118] to emit flashes of light directed through translucent portions [102] of the top wall.
With respect to claims 30 and 31, Dueker does not disclose a cellular communication device.  Stamatatos, in a similar flare device, discloses a cellular communication device [200] which provides for cellular communication between the 
With respect to claim 32, Dueker discloses the flares can emit light in different directions [note LEDs, 118, are positioned in different directions, figure 2, and can be independently controlled, column 6, lines 32-38, therefore it would be obvious to illuminate certain LEDs so light is emitted in a corresponding direction].  Stamatatos, in a similar flare device, discloses a remote controller [200] useable to control the light output of the flare [paragraph 0033].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a remote control device on the device Dueker as taught by Stamatos to change the direction of light emission by cellular communication so that the user may easily have the flares illuminate a specific location or direction.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Dueker et al, (7,088,222) in view of Stamatatos et al. (2011/0249430) and further in view of Wilson et al. (2012/0287611).
With respect to claim 17, Dueker does not explicitly disclose the claimed buttons. Wilson in a similar flare device discloses a single button [118; figure 1 E] which preforms the on/off function and to perform certain functions [paragraph 0013], Using .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Dueker et al, (7,088,222) in view of Stamatatos et al. (2011/0249430) and further in view of Laidman (8,486,797).
With respect to claim 19, Dueker does not recite the LEDs are angled. Laidman, in a similar flare device, discloses the side emitting light emitters are angled approximately 4 degrees upward from horizontal [figure 5; column 3, lines 40-50], It would have been obvious to one of ordinary skill in the art at the time the invention was made alter the angle of the LEDs of Dueker, so that the side emitting LEDs are angled approximately 4 degrees upward from horizontal as taught by Laidman, to produce emitted light angled upward from the horizontal in a desirable light output fashion to reduce light loss and to make the light more visible to oncoming traffic.




Allowable Subject Matter
Claims 8-16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385.  The examiner can normally be reached on generally M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA K TSO/Primary Examiner, Art Unit 2875